SUMMARY ORDER

Petitioner Zhong Sheng Guo, a native and citizen of the People’s Republic of China, seeks review of the February 29, 2008, order of the BIA affirming the September 20, 2006, decision of the Immigration Judge (“IJ”) Thomas J. Mulligan denying his motion to reopen. In re Zhong Sheng Guo, No. A73 187 923 (B.I.A. Feb. 29, 2007), affg No. A73 187 923 (Immig. Ct. N.Y. City Sep. 20, 2006). We assume the parties’ familiarity with the underlying facts and procedural history of this case.
We ordinarily review the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam). Here Guo has submitted a brief that waives any argument that we would be empowered to review. See Nwogu v. Gonzales, 491 F.3d 80, 84 (2d Cir.2007).
In his petition, Guo sought review of the BIA’s affirmance of the IJ’s denial of a motion to reopen. Guo’s brief, however, purports to challenge the agency’s denial of an application for asylum. Equally troubling, he states, “the IJ found that Petitioner was not credible” and goes on to point out errors in that finding. But the IJ did not make a credibility finding; indeed, he could not have because the IJ had ordered Guo removed in absentia. Insofar as these arguments bear little if any relation to the actual agency decision under review, Guo has waived all relevant arguments, and we deny the petition for review on that basis. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005); see also McCarthy v. S.E.C., 406 F.3d 179,186-87 (2d Cir.2005).
This is at least the fourth petition for review filed by Attorney Sobolevsky which we have denied or dismissed because he waived any relevant arguments. As we have done previously, we refer Attorney Sobolevsky to the Court’s Grievance Panel based on the egregiously poor quality of his briefing in this case.
For the foregoing reasons, the petition for review is DENIED. Any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).